UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6842


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MASOUD AHMAD KHAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:03-cr-00296-LMB-2; 1:08-cv-00533-LMB)


Submitted:   October 6, 2011                 Decided:   October 20, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan P. Sheldon, CONNELL, SHELDON, & FLOOD, PLC, Fairfax,
Virginia, for Appellant.   Gordon D. Kromberg, Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Masoud Ahmad Khan seeks to appeal the district court’s

order and     judgment      denying   relief     on    his     28    U.S.C.A.       § 2255

(West Supp. 2011) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     §      2253(c)(1)(B)         (2006).           A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner      satisfies      this     standard         by     demonstrating          that

reasonable     jurists      would     find     that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief      on   procedural        grounds,        the        prisoner     must

demonstrate     both    that   the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude that Khan

has not made the requisite showing.                    Accordingly, we deny a

certificate     of     appealability     and     dismiss           the    appeal.       We

dispense     with    oral    argument    because        the        facts     and    legal




                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3